Motion Granted; Reinstated, Order filed January 15, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-11-00577-CV
                                ____________

           TIEN SHAN, INC AND ALPER KARAALI, Appellants

                                        V.

                 PETROLEUM WHOLESALE, L.P., Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-46858


                                    ORDER

      On September 8, 2011, this court issued an abatement order because we
were notified that appellant Tien Shan, Inc. had petitioned for voluntary
bankruptcy protection under cause number 11-37546-H3-11. We were later
advised that appellant Alper Karaali also petitioned for bankruptcy protection
under cause number 12-31228-H3-11. A bankruptcy suspends the appeal from the
date when the bankruptcy petition is filed until the appellate court reinstates the
appeal in accordance with federal law. Tex. R. App. P. 8.2.
      Appellant Alper Karaali has now provided the court with copies of the
bankruptcy court’s orders dismissing both bankruptcy proceedings, and he has
requested that we reinstate the appeal. Tex. R. App. P. 8.3.

      We GRANT the motion to reinstate and issue the following order:

      The appeal is ordered REINSTATED. Appellant Alper Karaali’s appellate
brief is due on or before February 14, 2013. The corporate appellant, Tien Shan,
Inc., is required to be represented in this appeal by a licensed attorney. See
Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456
(Tex. 1996). Accordingly, unless counsel makes an appearance on behalf of Tien
Shan, Inc., on or before January 28, 2013, the corporation’s appeal will be
dismissed.

                                  PER CURIAM




                                          2